Citation Nr: 0334918	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-19 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected residuals of a thumb fracture, left thumb.  

2.  Entitlement to an initial compensable rating for the 
service-connected residuals of a fifth metatarsal fracture, 
left foot.  

3.  Entitlement to an initial compensable rating for the 
service-connected chondromalacia, left knee.  

4.  Entitlement to service connection for a claimed right 
knee disorder.  

5.  Entitlement to service connection for a claimed vasovagal 
syncope disorder.  

6.  Entitlement to service connection for a claimed 
psychiatric disorder.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980 and from January 1984 to January 1988, with 
other unverified periods of active duty through April 2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO decision, which granted 
service connection and assigned noncompensable ratings for 
the residuals of a left thumb fracture, residuals of a left 
fifth metatarsal fracture and a left knee disability; which 
denied service connection for claimed vasovagal syncope, a 
psychiatric disorder and a right knee disorder; and which 
assigned a 10 percent evaluation under 38 C.F.R. § 3.324 for 
multiple non-compensable service-connected disabilities, all 
effective on May 21, 2001.  

The veteran appeals for service connection and higher 
ratings.  It is also noted that all issues, except the 
vasovagal disorder claim, will be the subject of the remand 
that follows the decision hereinbelow.  




FINDING OF FACT

The veteran's currently diagnosed as vasovagal episodes and 
vasodepressive event manifested by syncope is shown to have 
had its clinical onset during his active military service.  



CONCLUSION OF LAW

The veteran's vasovagal disability, diagnosed as vasovagal 
episodes and vasodepressive event, is due to disease that was 
incurred in active service.  38 U.S.C.A. §§ 1131, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


A.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law prior to the veteran's 
appeal.  

The VCAA essentially enhances the VA's obligation to notify 
the veteran about his claims (i.e., what information or 
evidence is required to grant his claims) and to assist him 
to obtain evidence for his claims.  

A review of the record on appeal shows that, in an October 
2001 letter, the RO apprised the veteran of the redefined 
obligations of the VA as contained in the VCAA.  In that 
letter, the RO also informed the veteran that any additional 
evidence or information that he had to submit should be sent 
to the RO by December 2001.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, in light of the Board's favorable action taken 
herein below, the Board finds that, in this case, the 
identified deficiency is harmless, and that no additional 
evidence or information is required to substantiate his claim 
of service connection for a vasovagal syncope disability.  


B.  Service Connection for a Vasovagal Disability

The veteran contends that he currently has vasovagal syncope 
that is related to his military service.  Specifically, he 
contends that he had numerous vasovagal syncopal episodes 
with associated heart problems.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  

Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular disease, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  

The veteran's service medical records show that he became 
unresponsive with non-palpable carotid pulses in March 1979 
while being treated for impacted earwax.  

His blood pressure was 60/40, heart rate was 40 beats per 
minute, and his electrocardiogram (EKG) showed sinus 
bradycardia that led to a sinus arrest.  The diagnosis was 
"suspect hyperactive vagal response" leading to sinus 
arrest followed by sinus bradycardia.  

The service medical records also show that the veteran had 
three more similar episodes manifested by dizziness, syncope, 
fainting, low blood pressure and slowed heart rate between 
March 1979 and April 1995.  In May 1985 the veteran was 
diagnosed with vasovagal syncope and asymptomatic sinus 
bradycardia.  

In February 1994, the veteran had an abnormal EKG that showed 
normal sinus rhythm with marked sinus arrhythmia and, 
further, that a septal myocardial infarction (heart attack) 
could not be ruled out.  

In April 1995, the veteran suffered an episode of left arm 
and shoulder pain.  The consulting physician diagnosed the 
veteran's episode as a vasodepressive event, and 
characterized it as "not neurocardiac syncope."  

The veteran also underwent a VA examination for compensation 
purposes in October 2001.  

The examiner diagnosed the veteran with vasovagal syncope and 
stated that the veteran had been asymptomatic for the past 
year and a half.  The RO, in a December 2001 rating decision, 
denied the claim on that basis.  

The Board notes, however, that the veteran's medical record 
was unavailable for the VA examiner's review and that the 
results of an EKG and chest X-ray study that were ordered by 
the examiner subsequent to the examination, are not part of 
the record.  

Nevertheless, the Board finds that the veteran's records show 
a long well-documented history of vasovagal episodes while in 
service, manifested by syncope, dizziness, fainting, low 
blood pressure, low heart rate, and in some cases sinus 
arrest, that have continued to present day.  Further, all 
these episodes have consistently been diagnosed as vasovagal 
episodes and vasodepressive events.  

As an aside, the Board notes that the service personnel 
records currently in the claims file only verify the 
veteran's active duty status from September 1976 to September 
1980, and from January 1984 to January 1988.  

Thus, the veteran's active duty status is indeterminate for 
the February 1994 and April 1995 vasovagal episodes; however, 
there is no doubt that he was on active duty when his 
episodes first began in March 1979 and recurred in May 1985.  

Subsequent episodes, whether on active duty or not, merely 
show continuity of symptomatology of the underlying vasovagal 
disorder.  38 C.F.R. § 3.303(b).  

Thus, the Board concludes that the evidence is sufficient, 
and clearly demonstrates that the veteran currently has a 
vasovagal disorder, diagnosed as vasovagal episodes and 
vasodepressive events and manifested by syncope, that is due 
to disease that was incurred while in service.  



ORDER

Service connection for disability manifested by vasovagal 
episodes and vasodepressive events is granted.  




REMAND


Compensable Rating Claims


1.  Residuals of a thumb fracture, left thumb.  

A review of the record shows that in October 2001, the 
veteran underwent a VA examination for evaluation of claimed 
residuals of a thumb fracture, left thumb, in connection with 
his original claim for service connection.  

It is the Board's opinion, however, that the October 2001 VA 
examination is incomplete in that it does not adequately 
address the veteran's loss of function from his left thumb 
fracture, for purposes of evaluating him for a higher rating.

First, the Board points out that the purpose of the October 
2001 was to evaluate the veteran's claims for service 
connection.  

As such, the VA examiner noted that the veteran is left-
handed and that his left thumb occasionally caused him pain 
and affected his ability to bowl and write, but did not 
elaborate any further in that regard. 

Furthermore, the VA examiner's clinical findings included a 
significant bony abnormality of the 1st "MP" joint, that the 
veteran was unable to adduct the left thumb to the palm, and 
that he could only bring his left thumb to within one half of 
an inch of the tip of his left little finger, 

However, the VA examiner did not report any further on the 
range of motion of the left thumb.  

Nor did the VA examiner report on whether there was any 
fatigability, incoordination, or any clinical findings in 
regard to whether there was additional range of motion loss 
due to pain on use or during flare-ups, or determine the 
degree of functional loss from the stated limitation of 
motion.  

In light of the foregoing, the veteran should be afforded a 
VA orthopedic examination to fully assess the current nature 
and severity of the residuals of the left thumb fracture.  

In so doing, the rating examination should specifically and 
adequately portray both the degree of functional loss and the 
additional range-of-motion loss due to pain on use or during 
flare-ups (38 C.F.R. § 4.40) resulting from the service-
connected residuals of a thumb fracture, left thumb, and 
relate them to other factors such as weakened movement, 
excess fatigability, and incoordination (as set forth in 38 
C.F.R. § 4.45).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The rating examiner should also comment on the presence or 
absence of ankylosis of the joints of the left thumb, the 
rotation or angulation of the bone(s), whether the thumb is 
fixed in flexion or extension, or the measure of the gap, if 
any, between the thumb and finger pads when the thumb 
attempts to oppose the fingers.  38 C.F.R. § 4.71a (2003).  

On remand, the RO should also obtain any recent treatment 
records, in regard to the veteran's service-connected 
residuals of a thumb fracture, left thumb.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  


2.  Residuals of a fifth metatarsal fracture, left foot.

A review of the record shows that in October 2001, the 
veteran underwent a VA examination for evaluation of claimed 
residuals of a fifth metatarsal fracture, left foot, in 
connection with his original claim for service connection. 

It is the Board's opinion, however, that the October 2001 VA 
examination is inadequate for purposes of evaluating him for 
a higher rating for his service-connected residuals of the 
fifth metatarsal fracture, left foot.  

First, the Board points out that the purpose of the October 
2001 was to evaluate the veteran's claims for service 
connection.  

As such, it did not adequately address the veteran's loss of 
function in terms of the impact on his activities of daily 
living caused by the residuals of the fifth metatarsal 
fracture, left foot, or characterize the left foot injury as 
moderate, moderately severe or severe for purposes of 
evaluating him for a compensable rating (as set forth in 
38 C.F.R. § 4.71a (2003)).  

For example, in the October 2001 VA examination, the examiner 
noted tenderness on the side of the left fifth metatarsal 
with a callous developing that, he opined, suggested abnormal 
weight-bearing, without further elaboration.  

The examiner also noted that the veteran reported having pain 
in cold environments, difficulty wearing certain types of 
shoes, and being unable to ski, go outside in the cold, play 
with his children outside in the cold, or participate in 
sports as much as he used to; however, he did not elaborate 
any further on these findings.  

Additionally, the Board notes that the veteran's medical 
records were not available to the VA examiner for review at 
or prior to the time of the examination.  

Thus, in light of all the foregoing, the veteran should be 
afforded a VA orthopedic examination to fully assess the 
current nature and severity of the service-connected 
residuals of the fifth metatarsal fracture, left foot, and 
characterize the injury appropriately in order to fairly 
adjudicate the veteran's claim.  

On remand, the RO should also obtain any recent treatment 
records, in regard to the veteran's service-connected 
residuals of a fifth metatarsal fracture, left foot.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  




3.  Chondromalacia, left knee.

A review of the record shows that in October 2001, the 
veteran underwent a VA examination for evaluation of claimed 
residuals of chondromalacia, left knee, in connection with 
his original claim for service connection.  
 
It is the Board's opinion, however, that the October 2001 VA 
examination is incomplete in that it does not adequately 
address the veteran's loss of function from his service-
connected residuals of chondromalacia, left knee, for 
purposes of evaluating him for a higher rating.  

First, as previously pointed out, the purpose of the October 
2001 was to evaluate the veteran's claims for service 
connection.  Second, the record contains some obvious 
ambiguities regarding the accuracy of the findings.  

For instance, in the October 2001 VA examination, the VA 
examiner reported the following findings regarding the 
veteran's left knee:  negative anterior and posterior Drawer 
signs, intact cruciate, intact medial and lateral collateral 
ligaments, and a positive McMurray's sign with medial pain.  
The range of motion findings consisted of flexion (-10 
degrees) and extension (100 degrees).  

However, the VA examiner's diagnosis and orders for further 
tests addressed only the right knee, for which there was no 
indication of an examination.  

Assuming the VA examiner's findings were attributable to the 
left knee, in light of the ultimate diagnosis relating the 
aforementioned clinical findings to the left knee, the Board 
notes that the VA examiner did not report whether there was 
any fatigability, incoordination, or make any clinical 
findings in regard to whether there was additional range of 
motion loss due to pain on use or during flare-ups, or a 
determination of the degree of functional loss from the 
stated limitation of motion.  

Additionally, the Board notes that the veteran's medical 
records were not available to the VA examiner for review at 
or prior to the time of the examination.  

In light of the ambiguities and deficiencies in the record, 
the veteran should be afforded a VA orthopedic examination to 
fully assess the current nature and severity of the service-
connected residuals of the chondromalacia, left knee.  

The rating examination should specifically and adequately 
portray both the degree of functional loss and the additional 
range-of-motion loss due to pain on use or during flare-ups 
(38 C.F.R. § 4.40) resulting from the service-connected 
chondromalacia, left knee, and relate them to other factors 
such as weakened movement, excess fatigability, and 
incoordination (as set forth in 38 C.F.R. § 4.45).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, on remand, the RO should also obtain any recent 
treatment records, in regard to the veteran's service-
connected residuals of a thumb fracture, left thumb.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 


Service Connection Claims

As a preliminary matter, the Board notes that service 
personnel records are incomplete for verification of all 
periods of active duty service.  Specifically, there is no 
verification of active duty service in the form of a DD 214 
or other certified documentation after January 1988.  

Accordingly, the RO must request and obtain the veteran's 
complete service personnel records in order to fairly 
determine the remaining service connection claims.


1.  Right knee disability.

The veteran contends that he currently has a right knee 
disability that is related to his military service.  The 
service medical records indicate that he complained of right 
knee pain in February 2001 and again in April 2001, during 
his separation physical examination.  

A review of the record shows that in October 2001, the 
veteran underwent a VA examination for evaluation of a 
claimed right knee disability, in connection with his claim 
for service connection.  

However, it is the Board's opinion that the October 2001 VA 
examination is inadequate in that it contains ambiguities and 
is incomplete for purposes of evaluating the service 
connection claim.  

For instance, the Board notes that the VA examiner made 
clinical findings regarding the veteran's left knee; however, 
the subsequent diagnosis is of right knee pain.  

Moreover, the examiner opined that the problems the veteran 
was experiencing with his 'knee' (not indicating which knee) 
are a direct result of his previous injuries while on active 
duty, and ordered an X-ray study of the right knee.  

Thus, the findings and diagnoses with respect to each knee 
are unclear.  The Board is uncertain as to which knee was 
examined, and the record is devoid of a diagnosis on the left 
knee, for which the veteran was ultimately granted service 
connection by the RO.  

Additionally, the Board notes that the veteran's medical 
records were not available to the VA examiner for review at 
or prior to the time of the examination.  

In light of the ambiguities and deficiencies in the record, 
the veteran should be afforded a VA orthopedic examination to 
fully assess the current nature and etiology of the claimed 
right knee disability.  (The Board notes, however, that this 
determination cannot be made until all the veteran's periods 
of active duty are duly verified as previously discussed.)  



2.  Psychiatric disability.

A review of the record shows that, in October 2001, the 
veteran underwent a VA examination for compensation purposes 
in relation to his claims for service connection.  

It appears that a psychiatric evaluation was to be a portion 
of that VA examination; however, the Board notes that there 
is no indication that a psychiatric evaluation was in fact 
conducted.  

The service medical records show that the veteran was taking 
Librium in August 1988, for nervousness, and a subsequent 
physical examination in October 1989 indicates that he was 
taking Librium for nervous trouble.  

The service medical records also indicate that in March of 
2000, during a physical examination for purposes of extending 
him on active duty, the veteran reported that he had received 
psychiatric treatment at a VA hospital for depression.  There 
is no indication that the RO ever requested or received these 
records.  

On remand, the RO should obtain any post-service treatment 
records, in regard to the veteran's claimed psychiatric 
disability.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Further, the Board finds that the veteran should be afforded 
a VA psychiatric examination to fully assess the current 
nature and etiology of the claimed psychiatric disability.  


Veterans Claims Assistance Act of 2000 (VCAA)

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law prior to the veteran's appeal.  
The VCAA essentially enhances VA's obligation to notify him 
about his claims (i.e., what information or evidence is 
required to grant his claims) and to assist him to obtain 
evidence for his claims.  

A preliminary review of the record on appeal shows that, in 
an October 2001 letter, the RO apprised the veteran of the 
enactment of the VCAA and the redefined obligations of the VA 
as contained in the VCAA with regard to the original service 
connection claims; however, the veteran was not subsequently 
apprised of the redefined obligations of the VA as contained 
in the VCAA with regard to his claims for a compensable 
rating.  

Specifically, with regard to the claims for a compensable 
rating for the service-connected residuals of a left thumb 
fracture, left foot fifth metatarsal fracture, and left knee 
disability, the RO must ensure that the veteran has been 
notified of what information or evidence is needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Thus, on remand the RO must ensure compliance with the notice 
and duty to assist provisions contained in the VCAA, to 
include sending any additional letters to the veteran or 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The RO must also ensure that the veteran has been afforded 
the requisite time and opportunity to respond.  

To that end, the Board notes that the record on appeal shows 
that in the aforementioned October 2001 RO letter to the 
veteran apprising him of the redefined obligations of the VA 
as contained in the VCAA, the RO informed the veteran that 
any additional evidence or information that he had to submit 
should be sent to the RO by December 2001.  

The RO should be mindful of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), wherein the Court found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCCA duty 
to notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

Thus, the Board concludes that insufficient time was allowed 
the veteran to submit evidence in support of his claims.  
Since this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what VA has done and will do to 
assist him in substantiating his claims 
of a higher rating for the service-
connected residuals of a left thumb 
fracture, residuals of a fifth metatarsal 
fracture of the left foot, and 
chondromalacia of the left knee.  All 
VCAA notice obligations must be satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should request the veteran's 
service personnel records from the 
National Personnel Records Center, or 
other appropriate agency, and ensure 
verification of all periods of active 
duty is contained in the claims file.  

3.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) where he 
has been treated since his October 2001 
VA examination, for his residuals of a 
left thumb fracture, residuals of a fifth 
metatarsal fracture of the left foot, and 
left knee disability; and where he has 
been treated since (or between his 
periods of) service for his claimed 
psychiatric disability.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and agencies, and 
obtain copies of the related medical 
records, which are not already on file.  
 
4.  Thereafter, the RO should arrange for 
the veteran to undergo VA orthopedic and 
psychiatric examinations.  The claims 
folder must be made available to and 
reviewed by the examiners in conjunction 
with the examinations.  All indicated 
testing should be performed, to include 
X-ray studies and range of motion studies 
of the left thumb and left knee.  

With respect to the orthopedic 
examination, the examiner should 
determine the current nature and severity 
of the veteran's service-connected 
disabilities to include residuals of the 
left thumb fracture, residuals of the 
fifth metatarsal fracture of the left 
foot, and chondromalacia of the left 
knee.  The examiner should state for the 
record whether and to what degree the 
left thumb and left knee exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
particular service-connected disability; 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should furnish an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the left thumb or left knee are used 
repeatedly over a period of time; this 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  The 
clinical findings and reasoning that form 
the bases for these opinions should be 
set forth in the examination report.  

The examiner should comment on the 
presence or absence of ankylosis of the 
joints of the left thumb, the rotation or 
angulation of the bone(s), whether the 
thumb is fixed in flexion or extension, 
and the measure of the gap, if any, 
between the thumb and finger pads when 
the thumb attempts to oppose the fingers.  

The examiner should fully assess the 
veteran's loss of function in terms of 
the impact on his activities of daily 
living caused by the residuals of the 
fifth metatarsal fracture, left foot, and 
characterize the left foot injury as 
moderate, moderately severe or severe.  

The examiner should also furnish an 
opinion as to whether it is at least as 
likely as not that any currently 
demonstrated right knee disability is due 
to disease or injury that was incurred in 
or aggravated by the veteran's period of 
active service.  A complete rationale for 
all opinions expressed should be 
provided.  

With respect to the psychiatric 
examination, the examiner should furnish 
an opinion as to whether it is at least 
as likely as not that any currently 
demonstrated innocently acquired 
psychiatric disability due to disease or 
injury that was incurred in or aggravated 
by the veteran's period of active 
service.  

5.  After completion of the foregoing, 
the RO should readjudicate the claims of 
an increased rating for the service-
connected residuals of a left thumb 
fracture, residuals of a fifth metatarsal 
fracture of the left foot, and 
chondromalacia of the left knee; and the 
claims of service connection for right 
knee and psychiatric disabilities.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.   

Then, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs  to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



